Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 1 of 29   PageID #: 770




                              Rule 12(c) Motion 00054
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 2 of 29   PageID #: 771




                              Rule 12(c) Motion 00055
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 3 of 29   PageID #: 772




                              Rule 12(c) Motion 00056
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 4 of 29   PageID #: 773




                              Rule 12(c) Motion 00057
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 5 of 29   PageID #: 774




                              Rule 12(c) Motion 00058
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 6 of 29   PageID #: 775




                              Rule 12(c) Motion 00059
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 7 of 29   PageID #: 776




                              Rule 12(c) Motion 00060
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 8 of 29   PageID #: 777




                              Rule 12(c) Motion 00061
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 9 of 29   PageID #: 778




                              Rule 12(c) Motion 00062
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 10 of 29   PageID #: 779




                              Rule 12(c) Motion 00063
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 11 of 29   PageID #: 780




                              Rule 12(c) Motion 00064
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 12 of 29   PageID #: 781




                              Rule 12(c) Motion 00065
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 13 of 29   PageID #: 782




                              Rule 12(c) Motion 00066
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 14 of 29   PageID #: 783




                              Rule 12(c) Motion 00067
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 15 of 29   PageID #: 784




                              Rule 12(c) Motion 00068
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 16 of 29   PageID #: 785




                              Rule 12(c) Motion 00069
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 17 of 29   PageID #: 786




                              Rule 12(c) Motion 00070
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 18 of 29   PageID #: 787




                              Rule 12(c) Motion 00071
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 19 of 29   PageID #: 788




                              Rule 12(c) Motion 00072
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 20 of 29   PageID #: 789




                              Rule 12(c) Motion 00073
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 21 of 29   PageID #: 790




                              Rule 12(c) Motion 00074
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 22 of 29   PageID #: 791




                              Rule 12(c) Motion 00075
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 23 of 29   PageID #: 792




                              Rule 12(c) Motion 00076
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 24 of 29   PageID #: 793




                              Rule 12(c) Motion 00077
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 25 of 29   PageID #: 794




                              Rule 12(c) Motion 00078
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 26 of 29   PageID #: 795




                              Rule 12(c) Motion 00079
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 27 of 29   PageID #: 796




                              Rule 12(c) Motion 00080
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 28 of 29   PageID #: 797




                              Rule 12(c) Motion 00081
Case 2:18-cv-00139-JDL Document 82-3 Filed 09/03/20 Page 29 of 29   PageID #: 798




                              Rule 12(c) Motion 00082
